Title: To James Madison from John Church, 26 December 1806
From: Church, John
To: Madison, James

duplicate  By PacketSirCork 26th. December 1806
My last Respects were on the 15th. August wherein I stated the passing Occurrances of that Time.  With the present I have only to hand herewith my usual annual Return of the Imports of American Produce into this Place, & also to inclose Abstract of my Account Current with the United States balance thereon now remaining in my Hands 434 Dollers & 71 Cents or £105"19"2 1/ 2 Irish transfered to new/ accot.
You will perceive that the Disbursements I found necessary to make out of our Funds, were chiefly to destitute American Citizens abruptly discharged from Admiral Gardner’s Squadron at this Station.  On these Occasions I used all possible Economy.  The respective Vouchers you will also find herewith
Of late there have been numerous Applications for my Interference relative to American Seamen deserting from their Vessels, also in various Cases of Seamen discharged & others impressed.  On these, & every Occasion I adhere as closely as possible to the Tenour of your circular Letters, & the Acts of Congress, as far as they go to such Proceedings.
The local situation of this Port renders it so uncommonly convenient in Case of need for Vessels going to, or returning from the United States in this Direction, which with the natural Trade of Cork, seldom leaves us without Cases (& sometimes very intricate ones) requiring my Attention officially, wherein I act with the utmost Circumspection  I have the Honor to be Sir Your most obedt. Servt.

John Church


N: B  The Vouchers for the Money disbursed Pr. Account were enclosed in the Original Letter Pr Ship Rebecca John Barry Master, bound to Philadelphia.

